Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed in view of amendment and argument filed on 08/15/2022.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dan Bucca  on 08/26/2022.

The application has been amended as follows:  
 Specification paragraph [0014] lines 7-9 
[ta = 251 + (109[C]) + (10.5[Mn]) + (22.7[Cr]) - (6.1[Si]) - (5.4[Sol.Al]) - (0.87Temp) + (0.00068Temp^2)] is amended to [ta = 251 + (109[C]) + (10.5[Mn]) + (22.7[Cr]) - (6.1[Si]) - (5.4[Sol.Al]) - (0.87Temp) + (0.00068Temp2)].

Specification paragraph [0083] lines 6-8 
[ta = 251 + (109[C]) + (10.5[Mn]) + (22.7[Cr]) - (6.1[Si]) - (5.4[Sol.Al]) - (0.87Temp) + (0.00068Temp^2)] is amended to [ta = 251 + (109[C]) + (10.5[Mn]) + (22.7[Cr]) - (6.1[Si]) - (5.4[Sol.Al]) - (0.87Temp) + (0.00068Temp2)].

Claims 5-6 and 8 are amended as follows.  
5. (Currently Amended) The hot-rolled steel sheet of claim 1, wherein the hot-rolled steel sheet has 15 or lower of a hardness difference (∆Hv) between a ferrite phase and a hard phase
6. (Currently Amended) A method of manufacturing a hot-rolled steel sheet having excellent durability according to claim 1, the method comprising:
reheating a steel slab including, by weight%, 0.05-0.14% of carbon (C), 0.1-1.0% of silicon (Si), 0.8-1.8% of manganese (Mn), 0.001-0.03% of phosphorous (P), 0.001-0.01% of sulfur (S), 0.1-0.5% of soluble aluminum (Sol.Al), 0.3-1.0% of chromium (Cr), 0.01-0.05% of titanium (Ti), 0.03-0.06% of niobium (Nb), 0.04-0.1% of vanadium (V), 0.001-0.01% of nitrogen (N), and a balance of Fe and inevitable impurities, Mn and Si satisfying relational formula 1 as below, at a temperature range of 1180-1300°C; finishing hot-rolling the reheated steel slab at a temperature of Ar3 or higher and manufacturing a hot-rolled steel sheet; primarily cooling the hot-rolled steel sheet to a temperature range of 550-750°C at a cooling rate of 20°C/s or higher; performing secondary cooling at a cooling rate of 0.05-2.0°C/s within a range in which relational formula 4 is satisfied, after the primary cooling; performing tertiary cooling to a temperature range of room temperature-400°C at a cooling rate of 20°C/s or higher, after the secondary cooling; and performing coiling after the tertiary cooling 
[Relational Formula 1] 
4 <Mn/Si < 12 
where Mn and Si refer to weight contents of respective elements, 
[Relational Formula 4] 
|t-ta] ≤2  
with respect to the relational formula, [ta = 251 + (109[C]) + (10.5[Mn]) + (22.7[Cr]) - (6.1[Si]) - (5.4[Sol.Al]) - (0.87Temp) + (0.00068Temp[[^]]2)], where t refers to a secondary cooling maintaining time (seconds), ta refers to a secondary cooling maintaining time (seconds) for securing an optimal phase fracture, and Temp refers to a secondary cooling intermediate | temperature, the secondary cooling intermediate temperature refers to a temperature of an intermediate point between a secondary cooling initiation point and a secondary cooling termination  and each alloy component is represented by weight content ;thereby producing the hot-rolled steel sheet of claim 1.
8. (Currently amended) An electric resistance welded steel pipe 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Murakami (CN103732779A).
Murakami disclose a high strength hot rolled steel sheet having overlapping elemental compositions as illustrated in Table 1 of Page 4 of previous office action dated 05/17/2022.
Regarding microstructure, Murakami discloses ferrite 50-95%, bainite 10-50%, summation of martensite and retained austenite is less than 10%.  Hence, Murakami suggests instant claim 1 required second wherein clause.
However, Murakami does not discloses instant claimed first, third and fourth wherein clause.   Murakami also does not disclose instant claim 1 required Relational Formula (1) and (2).   Murakami’s steel sheet would not be expected to arrive at claimed first, third and fourth wherein clause as well as meeting Relational Formula (1) and (2) for the following reasons:
First, None of the Inventive Examples in Tables 1 and 2 (paragraphs [0119]-[0121]) satisfies Relational formula (1) and (2) as required by instant claim 1 .   Second, even if Murakami’s steel sheet is produced by a substantially identical process required by instant process claim 6, Murakami’s broad range of secondary cooling rate <10 is much broader than instant claim 6 required secondary cooling rate 0.05-2 C/s.  That is, none of Murakami’s Inventive Steel sheet meets instant claim 6 required Relational Formula (4).
In stark contrast, applicant has demonstrated criticality of alloy composition, Relational formula (1), manufacturing condition in terms of Relational formula (4) on claimed microstructure regarding third wherein clause by Inventive Examples 1- 10 and Comparative Examples 1 – 14.
No prior art can be found to disclose instant claim 1 required hot rolled steel sheet having compositions ranges, meeting relational formula (1) and (2), having microstructure required by second and third wherein clause and durability fatigue lifespan as required by the fourth wherein clause as required by instant claim 1.
Hence, instant claims 1-8 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733